Citation Nr: 0927543	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  99-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for cardiovascular 
disease, including hypertension, claimed secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had honorable active service from March 1963 to 
June 1968 and from September 20, 1990, to December 18, 1990.  
He also served in the Army Reserve.

This appeal arises from rating decisions made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which the Veteran appealed to the 
Board, beginning with a decision in April 1999.  In the April 
1999 rating decision, in pertinent part, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a lumbar spine injury.

In a December 2001 RO rating decision, the RO granted 
entitlement to service connection for diabetes mellitus 
effective from February 1991.  In an August 2003 RO rating 
decision, the RO denied entitlement to service connection for 
a cardiovascular disorder including hypertension.

In a January 2005 decision and remand, the Board determined 
that new and material evidence had been received to reopen 
claims of entitlement to service connection for disorders of 
the cervical and lumbar spine.  The Board remanded the matter 
of de novo review regarding these issues, as well as all 
other issues on appeal for further development.  While the 
case was at the RO on remand, in a November 2007 rating 
decision the RO granted an appealed claim for service 
connection for a depressive disorder (previously claimed as 
post-traumatic stress disorder, and then on appeal from the 
April 1999 rating decision).  Because the RO granted service 
connection for this, that claim is no longer before the Board 
on appeal.

This matter was returned to the Board in October 2008, when 
it was remanded at the request of the Veteran so that he 
could appear at a hearing.  This hearing was conducted by the 
undersigned Veterans Law Judge in May 2009, and a transcript 
is in the claims folder.  A transcript of an earlier hearing 
before a different Veterans Law Judge is also on file.

The Veteran's appeal originally included several claims for 
entitlement to earlier effective dates for grants of 
increased ratings and service connection for the Veteran's 
disabilities.  The Veteran withdrew all of his claims for 
earlier effective dates at the May 2009 hearing, and 
submitted written confirmation of the withdrawals at that 
time.  Therefore, none of these issues remain before the 
Board. 


FINDINGS OF FACT

1.  Expert medical opinion indicates that it is more likely 
than not that the Veteran's degenerative arthritis of the 
cervical spine was first manifested during active service.  

2.  Expert medical opinion indicates that the Veteran's 
congenital sacralization of the lumbar spine was not 
aggravated during active service.  It was not noted in 
service and there was no superimposed disease or injury in 
service.  

3.  Expert medical opinion indicates that the Veteran's 
lumbar strain with degenerative arthritis of the lumbar spine 
was not present or made worse by service and arthritis was 
first shown years post-service.

4.  Expert medical opinion has found that the Veteran's 
service connected diabetes mellitus did not cause or 
permanently make worse either his hypertension or any 
cardiovascular disease that may be present.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a cervical spine disability was incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  A low back injury was not incurred due to service, nor 
was a congenital low back disability aggravated due to 
service by superimposed injury.  Arthritis of the low spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3.  Cardiovascular disease, including hypertension, was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in, and is not proximately due to, the 
result of, or aggravated by the Veteran's service connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran's initial claim for service 
connection for a lumbar spine disability was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice and to supply the Veteran with proper 
notification for the remaining issues.  The Veteran was 
provided with VCAA notice by letters dated in May 2002, 
February 2005, and August 2008.  These letters each told the 
veteran what evidence was needed to substantiate the claims 
for service connection, including service connection on a 
secondary basis.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  These letters supplied the notification 
required by Pelegrini.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in November 2007, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue.  The May 2002 and 
February 2005 letters included information about the need for 
evidence of a current disability and a relationship between 
that disability and service.  The August 2008 letter 
contained information regarding the assignment of effective 
dates and disability ratings.  

The Veteran's claim has not been readjudicated since the 
receipt of the August 2008 letter.  However, the Board finds 
that this does not prejudice the Veteran's appeal.  The claim 
for service connection for a cervical spine disability is 
being allowed.  As the remaining claims are being denied, 
neither an effective date nor a disability evaluation will be 
assigned.  Therefore, the Board may proceed with the 
adjudication of his appeal.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board also finds that the duty to assist the Veteran has 
been met.  The Veteran's service treatment records have been 
obtained.  In addition, all VA treatment records and private 
medical records identified by the Veteran have been obtained.  
He has offered testimony regarding his claims at a hearing 
before the undersigned.  The Veteran has been afforded VA 
examinations of his disabilities, and relevant opinions have 
been obtained.  The Board notes that the Veteran has 
requested an additional examination and opinion regarding the 
etiology of his claimed heart disease and hypertension, but 
the Board is unable to identify any deficiencies in the 
opinion that was obtained.  The claims folder was reviewed, 
an accurate history was recorded, and the opinions addressed 
all pertinent issues.  Furthermore, the Board notes that the 
opinion that was obtained is similar to those that had been 
previously obtained.  Therefore, the Board will proceed with 
the adjudication of the Veteran's claims. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

If degenerative arthritis or cardiovascular-renal disease 
including hypertension becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of these 
disabilities during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Low Back and Cervical Spine Disabilities

The Veteran notes that he fell out of the top bunk and onto 
the floor while in service and that he was treated for a back 
injury at that time.  He contends that his current low back 
and cervical spine disabilities were either incurred at that 
time or, if congenital, aggravated by his injury.  

A review of the service treatment records shows that the 
entrance examination found the Veteran's spine to be normal.  

Veteran was seen after he fell from a top bunk in June 1963.  
These records state that the Veteran struck the center of his 
back and his right knee.  October 1963 records indicate that 
the Veteran was seen for complaints of neck pain in the C7 to 
T1 region.  There were no physical findings on examination 
and an X-ray study resulted in an unsatisfactory film.  
November 1963 records indicate that the Veteran continued to 
complain of pain in the cervical spine.  

The remainder of the Veteran's service treatment records are 
negative for relevant information until a Report of Medical 
History obtained in May 1968, just prior to the Veteran's 
separation.  This states that the Veteran had complained of 
low back pain since a 1963 fall from his bunk.  The pain 
occurred with prolonged standing.  However, the May 1968 
Report of Examination found that the spine was normal on 
clinical evaluation.  

Post service medical records show that the Veteran was 
afforded a VA examination in March 1970.  He complained that 
the lower part of his back ached when he moved.  At other 
times his back tired easily, and his neck would tire when 
driving.  The Veteran said that he had fallen from a bunk in 
1963 and that his back had bothered him ever since that time 
with a dull ache.  On examination, flexion and extension, 
squatting, straight leg raising, and reflexes were all 
normal.  There was no muscle spasm or radiculopathy.  The 
only symptom regarding the neck was of some burning on 
extreme flexion.  The other movements were normal and there 
was percussion tenderness.  February 1970 X-rays of the 
lumbar spine showed six lumbar vertebrae with sacralization 
of L6 and S1.  A cervical spine study showed no abnormality.  
The diagnoses were congenital lumbar spine with mild pain by 
history, and neck condition by history.  

December 1971 private medical records show that the Veteran 
complained of pain from the bottom of his spine to the top of 
his head.  The area of maximum pain was reportedly the 
cervicodorsal junction.  He said that he had fallen in the 
yard in the spring of 1971 and had experienced problems since 
that time.  The Veteran added that he had been hospitalized 
for 37 days at a VA facility due to this problem.  On 
examination, the Veteran moved about the examining room with 
a fair amount of ease.  There was no abnormality of the spine 
to inspection or palpation.  He was tender over the prominent 
spinous processes of the seventh cervical and first dorsal 
vertebra.  A neurologic examination of the upper and lower 
extremities was within normal limits.  There was full motion 
of the cervical spine with some pain in the extremes.  An X-
ray study of the cervical spine was normal.  The examiner 
stated that there was no obvious evidence of serious 
orthopedic disease or disability, and he advised the Veteran 
that there was nothing in the way of treatment to be offered. 

A private X-ray study of the cervical spine dated November 
1977 demonstrated no evidence of bone or joint abnormalities.  

December 1979 private treatment records show that the Veteran 
complained of trapezius pain with flexion and rotation of the 
neck.  He had been treated for these same symptoms with 
physical therapy two years previously without dramatic 
relief.  An X-ray study was normal, and the impression was 
cervical radiculitis.  

The Veteran had a private examination in January 1985.  He 
was employed as a machinist, and had developed pain in his 
back while performing a task at work.  This had gradually 
spread into the right hip.  On examination, he had an 
excellent range of motion with the exception of extension and 
right lateral flexion which were reduced by about 10 to 15 
percent.  He was intact neurologically, with mildly positive 
straight leg raising on the right.  An X-ray study showed no 
abnormality.  The impression was lumbosacral strain, rule out 
an underlying disc protrusion.  

A March 1985 private computed tomography scan noted that the 
first sacral segment was partially lumbarized.  There was no 
evidence of a herniated disc, and soft tissues and bony 
structures looked normal.  

VA treatment records dated February 1997 show that the 
Veteran complained of a stiff neck.  A VA X-ray study dated 
March 1997 notes that there was narrowing of the 
intervertebral disc spaces at C3-4 and C5-6.  There were no 
fractures, dislocations, or other abnormality.  The 
impression was early degenerative disc disease, C3-4 and C5-
6.  

Private treatment records show that the Veteran underwent a 
chiropractic examination in July 1997.  He complained of 
lower back pain and neck stiffness, as well as right arm 
pain, left knee pain, and pain in both feet.  The diagnosis 
was cervical strain and left sacroiliac strain.  Treatment 
records from this chiropractor dated through December 1997 
show that the Veteran continued to be followed for several 
complaints, including lower back pain and neck stiffness.  

A March 1998 letter from a neurologist states that the 
Veteran had presented with a two month history of pain and 
stiffness at the base of the neck into the upper dorsal 
spine.  An examination showed mild restrictions on movements 
of the neck.  In the absence of radiculopathy or a 
neurological defect the examiner did not believe the Veteran 
to be a candidate for surgical intervention.  

August 1998 VA X-rays showed early osteoarthritis of the 
lumbar spine.  

A November 1998 magnetic resonance imaging (MRI) study of the 
lumbosacral region was normal.  

A June 1999 decision from the Social Security Administration 
(SSA) states that the Veteran's disabilities include 
degenerative cervical and lumbar disc disease and 
osteoarthritis.  He alleged that this was the result of a 
back injury due to a birth defect.  The Veteran gave a 
history of two work related back injuries in February 1976 
and January 1985.  The injury in service was not noted. 

Private records dated April 2000 state that the Veteran had a 
history of a fall from a bunk in which he had struck his neck 
and back.  He had experienced neck pain on and off since that 
time with stiffness.  X-ray studies conducted by VA had 
reportedly revealed herniated discs at C2, C3, C4 and C5.  
The assessment was chronic history of neck pain with 
associated degenerative changes in the C2 to C5 area.  A 
private X-ray study of the cervical spine was obtained at 
this time.  This revealed moderate narrowing of the C5-C6 and 
C6-7 disc spaces with adjacent osteophytes consistent with 
degenerative disc disease.  Additional records dated through 
October 2000 contain diagnoses of osteoarthritis of the 
cervical spine.  

A September 2001 VA MRI of the lumbar spine revealed mild 
disc desiccation and bulging at L4-5.  Some borderline 
protrusion was suggested.  An MRI of the cervical spine 
showed mild disc bulging at C3-4, and prominent disc bulging 
at C5-6 and C6-7 without actual herniation.  The impression 
was narrowing of the spinal canal and neural foramina.  

VA treatment records reflect that the Veteran continued to be 
followed for his low back and neck pain through 2006.  VA 
physical therapy records from August 2005 note that the 
Veteran's chief complaint was low back pain and leg pain in 
the right and left sides.  The onset was reportedly in 
service in 1963 when he fell off a top bunk.  

The Veteran was afforded a VA examination in July 2006.  The 
claims folder was reviewed by the examiner.  The Veteran 
claimed his neck and low back pain had been present since a 
1963 fall in service.  His active duty service was noted, as 
well as his call to active duty during Desert Storm.  The 
Veteran was further noted to have worked in a machine shop 
after discharge, where he worked for 30 years until 
retirement.  

The Veteran stated that he first noticed his neck pain while 
driving in Germany or when standing at attention for long 
periods of time.  It had become progressively worse since 
then.  After the examination of the Veteran and review of X-
ray studies, the diagnosis was degenerative arthritis of the 
cervical spine.  The examiner stated that this was an 
acquired disorder.  The examiner further stated that it had 
first been noted in service, as early as 1963.  The rationale 
was that the service treatment records showed visits for neck 
pain in September and October 1963, which tied it near the 
time of his fall.  The examiner added that beyond those 
notes, there was not much more to substantiate a persistent 
condition at that time or a chronic condition after 
discharge.  

As for the low back, the Veteran reported that his low back 
pain had begun when he fell from the bunk in service.  It had 
also become progressively worse.  After the examination of 
the Veteran and review of X-ray studies, the diagnosis was 
lumbar strain.  However, the examiner further stated that the 
low back condition, which he stated was degenerative 
arthritis of the lumbar spine, was an acquired condition.  
The partial lumbarization of S1 was a congenital condition.  
The examiner stated that the congenital condition was not the 
disability which caused the Veteran pain.  His pain was 
fairly classic for the typical degenerative arthritis of the 
lumbar spine.  There was no sign of nerve root impingement.  
The Veteran's low back pain was initially manifested after 
service, and the examiner noted that the service treatment 
records regarding the fall from the bunk showed an injury to 
the mid back and right knee, but was negative for a trauma to 
the low back region where his current disability was located.  
The service treatment records were negative for treatment of 
low back complaints that would tie it to the fall.  Instead, 
the examiner opined that the low back pain was as likely as 
not related to the hard work he performed as a machinist.  
Finally, the examiner opined that it was less likely than not 
that the congenital condition of partial lumbarization of S1 
had any superimposed disability due to disease or injury in 
service.  The rationale was again that the injury from the 
fall had been to the mid back and not the low back.  

The Board finds that entitlement to service connection for a 
cervical spine disability is warranted.  The evidence 
establishes that the Veteran has a current disability of the 
cervical spine.  The July 2006 examiner reviewed the record 
and then opined that the Veteran's neck disability initially 
manifested during active service.  He supported this opinion 
by noting that the Veteran was seen for neck pain on two 
occasions within a few months of his fall in service.  
Although the examiner adds that there was little else to 
substantiate a chronic disability since the fall and the 
initial X-ray studies after service were normal, the Board 
notes the Veteran's testimony and statements that he has 
experienced persistent neck pain in service, the March 1970 
finding of burning on extreme flexion and the December 1971 
finding of cervicodorsal pain.  The July 2006 examiner has 
accurately described the Veteran's medical history, and there 
is no medical opinion to the contrary.  Therefore, the 
evidence both in favor and against the Veteran's claim is at 
least in equipoise, and the benefit of the doubt must be 
resolved in favor of the Veteran.  

However, the Board is unable to find that the Veteran's low 
back disability is related to active service.  

Initially, the Board notes that there are no relevant 
findings in the service treatment records from the Veteran's 
short period of active duty in 1990.  The Veteran does not 
argue that his back disability is related to this period of 
service.  The Board will concentrate its review on the first 
period of active duty.  

The Board further notes that according to the July 2006 
examiner, the Veteran has two low back disabilities.  The 
first is a congenital sacralization of the lower segments of 
the spine.  The second is lumbar sprain and degenerative 
arthritis of the lumbar spine.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The evidence contains numerous medical findings indicating 
that the Veteran's sacralization is a congenital disability.  
This includes the opinion of the July 2006 examiner.  The 
Veteran does not dispute this finding, but argues that his 
congenital disability was aggravated.  Service connection for 
a congenital disability may be awarded if the disability is 
aggravated during active service by superimposed injury or 
disease during that service.  VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90).

In this case, the July 2006 examiner opined that the 
Veteran's congenital disability was not aggravated during 
service.  The basis for this conclusion was that the 
inservice injury had not been to low back where the 
sacralization is located.  Therefore, service connection may 
not be established for this disability.  

The July 2006 examiner further opined that the Veteran has a 
separate disability of the low back diagnosed as lumbar 
sprain and degenerative arthritis of the lumbar spine.  
Unfortunately, the evidence does not support entitlement to 
this disability either.  As noted by the July 2006 examiner, 
the June 1963 injury did not include the lower back where the 
Veteran's disability is located.  This examiner opined that 
the low back disability that is causing the Veteran his 
current pain was initially incurred after discharge from 
active service.  The examiner related the disability to the 
Veteran's post service employment.  At this juncture, the 
Board notes that although the Veteran complained of low back 
pain at discharge from his first period of service, the 
examination was negative.  The March 1970 VA examination was 
negative for a disability other than the congenital 
disability, and the December 1971 private medical examiner 
found that there was no obvious orthopedic disability.  On 
the other hand, the record verifies that the Veteran 
sustained work related injuries to his lower back after 
service.  The first evidence of arthritis in the low back is 
years after separation.  Therefore, as there are no qualified 
medical opinions that contradict the July 2006 examiner, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for a low back disability.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that his current disability is the result of 
the injury he received during service, and that his 
congenital disability was aggravated by service.  However, 
the Veteran is not a physician, and he is not qualified to 
express a medical opinion as to such relationships.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only expert 
medical opinions of record have found that the congenital 
disability was not aggravated, and that the other disability 
was not incurred due to active service. 



Cardiovascular Disease, to include Hypertension

The Veteran contends that he has developed cardiovascular 
disease with hypertension, to include as a result of his 
service connected diabetes mellitus.  

The record shows that service connection for diabetes 
mellitus has been established, effective from February 1991.  
The Veteran had testified that his diabetes predated his 
hypertension and claimed heart disability.  There is no 
evidence of hypertension or other cardiovascular disease in 
either period of service or within 1 year of separation from 
such service.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

As noted, the service treatment records from the Veteran's 
initial period of active duty are negative for evidence of a 
cardiovascular disease and hypertension.  All examination 
findings were within normal limits and no pertinent 
complaints were registered by the Veteran. 

The March 1970 VA examination is the initial post service 
medical evidence.  This examination is negative for any 
pertinent complaints or findings.  

October 1991 VA treatment records state that the Veteran had 
been diabetic for one year.  His blood pressure was 134/80.  

A February 1994 VA electrocardiogram (EKG) was normal.  A 
March 1994 chest X-ray was also normal.  

Private medical records show that the Veteran was seen for 
complaints of chest pain in April 1997.  An EKG was normal, 
as was a chest X-ray study.  The diagnosis was chest wall 
pain and anxiety.  

VA treatment records from April 1997 show that the Veteran 
had been diabetic for six years.  

VA testing dated March 1999 showed no chest pain and no EKG 
evidence of ischemia.  

The Veteran was afforded a VA examination for hypertension in 
July 2002.  Diabetes was noted to have been discovered in the 
1990s, when he was also found to be hypertensive.  On 
examination, blood pressure readings were 173/85 and 176/92.  
His heart had a regular sinus rhythm with no murmurs or 
gallops.  A chest X-ray study was normal.  The diagnoses 
included hypertension.  

An additional VA examination was conducted in October 2002.  
The claims folder was reviewed by the examiner.  His diabetes 
was discovered when he was activated for service in 1990.  
His hypertension had been found four or five years ago.  The 
examiner characterized the July 2002 X-ray study as showing 
slight prominence of the interstitial markings and chronic 
emphysematous changes, but the heart was normal in size.  An 
EKG performed in October 2002 was classified as abnormal.  It 
included a finding of right bundle branch block.  The 
impression was essential hypertension.  The examiner noted 
that the Veteran had normal urine and blood studies in 
regards to kidney functions and there was no evidence of 
diabetic nephropathy.  Therefore, there was no evidence that 
diabetes had caused the hypertension.  

The Veteran was afforded an additional VA examination for the 
heart in June 2003.  The claims folder was reviewed.  The 
question of the October 2002 right bundle branch block was 
noted.  The Veteran reported occasional dizziness, which 
usually occurred when he was playing golf.  This dizziness 
currently happened about one day a week.  The examiner stated 
that the Veteran was hypertensive, but there had been no 
myocardial infarction, congestive heart failure, or acute 
rheumatic heart disease.  A new EKG showed a normal sinus 
rhythm but again found right bundle branch block and was 
classified as abnormal.  A Holter monitor showed a sinus 
mechanism with heart rate ranging from 76 to 123 beats per 
minute with no associated symptoms.  The impression was right 
bundle branch block and left anterior hemiblock.  The 
reported symptoms of dyspnea and chest discomfort were 
unrelated to the EKG findings.  The Veteran had insulin 
dependent diabetes, but there was no history of coronary 
artery disease.  Instead, the Veteran had an electrical or 
conduction problem which was not likely associated with 
diabetes or secondary to coronary artery disease.  Therefore, 
it was not likely that his conduction problem was caused by 
diabetes.  Instead, the right bundle branch block was as 
likely as not associated with chronic obstructive pulmonary 
disease.  

In October 2006, the claims folder was forwarded to a VA 
examiner.  This examiner is noted to be a Fellow of the 
American College of Cardiology and a Diplomat of the American 
Board of Thoracic Surgery.  The claims folder and VA computer 
records were reviewed.  The Veteran's most recent EKG showed 
normal sinus rhythm, left axis deviation, and right bundle 
branch block.  This was said to be an improvement over his 
previous EKG.  The most recent urinalysis was noted.  The 
impression was essential hypertension.  As there was no 
evidence of diabetic nephropathy, it was less likely than not 
that the hypertension was caused by diabetes and less likely 
than not that hypertension was aggravated by diabetes.  The 
Veteran did not have evidence of coronary artery disease.  
The examiner reviewed the EKG findings as well as the results 
of exercise tests.  The right bundle branch block was 
believed to be the result of chronic obstructive pulmonary 
disease.  The examiner opined that there was no evidence that 
the Veteran had coronary artery disease that was caused by or 
aggravated by diabetes.  

In light of these medical opinions, the Board finds that 
service connection for cardiovascular disease to include 
hypertension claimed as secondary to diabetes is not 
warranted.  Hypertension was not noted until several years 
after discharge from the Veteran's final period of active 
duty.  There is no current diagnosis of coronary artery 
disease or any other cardiovascular disease, and the right 
bundle branch block shown on EKG has been attributed to non 
service connected chronic obstructive pulmonary disease.  The 
October 2002 and the October 2006 VA examiners both opined 
that in the absence of any evidence of diabetic nephropathy, 
it was less likely than not that the Veteran's hypertension 
was either caused or aggravated by his service connected 
diabetes.  Similarly, the June 2003 and October 2006 
examiners found that there was no evidence of coronary artery 
disease, and the October 2006 examiner opined that there was 
no evidence that the Veteran had coronary artery disease that 
was caused by or aggravated by diabetes.  There are no 
competent medical opinions to the contrary.  

As with the Veteran's claim for his low back disability, the 
Board notes the Veteran's sincere belief that his current 
disability is the result of his service connected diabetes.  
However, he is not qualified to express a medical opinion as 
to such a relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The only expert medical opinions of 
record have found the service connected diabetes did not 
cause or aggravate the hypertension and did not cause or 
aggravate cardiovascular disease.  Therefore, the 
preponderance of the evidence is against the Veteran's claim, 
and it must be denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a cervical spine 
disability is granted. 

Entitlement to service connection for residuals of a low back 
injury is denied. 

Entitlement to service connection for cardiovascular disease, 
including hypertension, claimed secondary to diabetes 
mellitus, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


